Citation Nr: 0400097	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased disability rating for 
residuals of a calcaneus fracture of the right ankle with 
malunion and subtalar arthritis, evaluated as 10 percent 
disabling from June 13, 2001.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for residuals of a calcaneus fracture of 
the right ankle with malunion and subtalar arthritis, 
pursuant to the provisions of 38 U.S.C.A. § 1151, and 
assigned a 10 percent evaluation, effective from June 13, 
2001.  

Further review of the claims folder indicates that, in the 
notice of disagreement which was received in August 2002, the 
veteran raised the issues of entitlement to service 
connection for right knee and right hip disabilities, 
secondary to the service-connected residuals of a calcaneus 
fracture of the right ankle with malunion and subtalar 
arthritis, as well as the issue of entitlement to 
compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for residuals of stomach surgery, to include a 
ruptured spleen.  These claims are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.  


REMAND

According to a recent substantial change in the law, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Since then, however, the Veterans Benefits Act of 2003 has 
been passed.  This legislature change indicates that VA may 
indeed adjudicate a claim prior to expiration of the one-year 
period following a VCAA notice.  This adjudication usually 
occurs after 60 days from the date of mailing the VCAA 
notice, although the veteran still has a full one year 
to identify and/or submit additional supporting information 
and evidence.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Specifically with regard to the present case, the veteran 
testified a recent personal hearing before the undersigned 
Acting Veterans Law Judge via videoconferencing in April 2003 
that he has primarily received treatment for his 
service-connected right ankle disability at the VA Medical 
Center (VAMC) in Birmingham, Alabama.  Included in the claims 
folder are copies of records of treatment that the veteran 
has received at this medical facility between November 2000 
and May 2002.  No more recent records of treatment that the 
veteran has received at the Birmingham VAMC have been 
obtained and associated with his claims folder.  In view of 
the veteran's testimony at the April 2003 personal hearing 
that he continues to receive medical care for his 
service-connected right ankle disability at the Birmingham 
VAMC [see hearing transcript (T.) at 3, 6], the Board 
believes that the RO should attempt to procure any additional 
copies of relevant medical records from this medical 
facility.  

Additionally, the Board notes that, in a statement submitted 
along with the substantive appeal in December 2002, the 
veteran reported that he was treated by Dr. Sherrill, a 
private physician at Health South, in connection with his 
claimed disability.  Medical records from Dr. Sherrill and 
Health South are not included in the claim folder.  Given 
that this claim will be remanded for a VA medical 
examination, the Board is of the opinion that the RO should 
take the opportunity on remand to obtain and associate with 
the claim folder medical records from Health South and the 
physician.   

Further review of the claims folder indicates that the 
veteran has not been accorded a VA examination of his right 
ankle.  Consequently, following receipt of any available 
records of medical care for the service-connected right ankle 
disability, the veteran should be accorded a pertinent VA 
examination to determine the current nature and extent of 
this disorder.  

In view of all of the foregoing, the Board must remand this 
case to ensure that the veteran is afforded full due process 
due to him, and to ensure adequate evidentiary development 
upon which a decision on the merits may be based.  The case 
is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered right ankle 
treatment to him since June 2001.  The 
Board is particularly interested in 
records of right ankle treatment that the 
veteran has received from Health South 
and Dr. Sherrill since June 2001.  After 
furnishing the veteran the appropriate 
release forms, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any right ankle treatment 
that he has received at the VAMC in 
Birmingham, Alabama since May 2002.  All 
such available records not previously 
associated with the claims folder should 
be associated with the file.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a 
calcaneus fracture of the right ankle 
with malunion and subtalar arthritis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right ankle pathology found 
on examination should be noted in the 
evaluation report.  The examiner should 
provide the specific ranges of motion of 
the veteran's right ankle.  

Also, the examiner should note whether 
the veteran's right ankle exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right ankle repeatedly over a period 
of time.  

5.  The RO should then re-adjudicate the 
issue of entitlement to an initial 
increased disability rating for residuals 
of a calcaneus fracture of the right 
ankle with malunion and subtalar 
arthritis, evaluated as 10 percent 
disabling since June 2001.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case in October 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that the VA has fully assisted the 




veteran in obtaining relevant evidence and that there is 
adequate evidentiary development to support a decision on the 
merits of the claim.  No inferences as to the ultimate 
disposition of this claim should be made.



	                  
_________________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


